EXAMINER’S COMMENT
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 October 2019, 2 September 2019, 22 August 2020 and 16 January 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor comprising, inter alia, the electromechanical conversion element having a density of from 4.2 to 6.0×10.sup.3 kg/m.sup.3, and a value of T/(B+C) being within a range of from 1.3 to 2.8 when: depth of at least one groove of the plurality of grooves is defined as T; thickness from a base unit of the groove to a base surface of the elastic body with which the electromechanical conversion element makes contact is defined as B; and thickness of the electromechanical conversion element is defined as C.

Independent claim 4 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor comprising, inter alia, the element having a density of from 4.2 to 6.0×10.sup.3 kg/m.sup.3, and a value of T/(B+C) being within a range of 1.3 to 2.8 when: depth of the groove is defined as T; distance from a base unit of the groove to the base surface is defined as B; and thickness of the element is defined as C.
Claims 5, 8, 9 and 11 depend directly or indirectly on claim 4 therefore these claims are also allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takagi et al. (U.S. Patent No. 5686776) discloses an ultrasonic motor having high drive efficiency, which causes a stator to generate a traveling vibration wave, thereby driving a rotor.  The ultrasonic motor includes an elastic support member and a plurality of comb-like grooves. 
Sakatani et al. (U.S. PG Pub. No. 20060113868) discloses a vibration wave motor and a lens barrel including the vibration wave motor.
Ashizawa (U.S. PG Pub. No. 20090303622) discloses a vibrating element which can be driven by a low voltage, a vibration actuator, a lens barrel, a camera system and a method for driving a vibration actuator.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






13 February 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837